DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitations "the first sub-pixel electrode" and “the second sub-pixel electrode” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 15 recites the limitation "the first sub-pixel electrode" and “the second sub-pixel electrode” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is rejected to because it depends upon rejected claim 12.

Claim Objections
Claim 12 line 2 the limitation of “a identical data line and a identical scan line” is objected to because of the following informalities:  The limitation should change to “an identical data line and an identical scan line” 
Claim 15 line 2 the limitation “a identical scan line” is objected to because the limitation should change to “an identical scan line”
Claim 13 is objected to because it depends upon objected claim 12.
 Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Pub. No. 2010/0195034) in view of Chang (U.S. Pub. No. 2020/0124926).
As to claim 1, Lee teaches a display panel ([0034], lines 1-2), comprising a first substrate (110, Fig. 3), the first substrate (110) comprising: 
a plurality of pixels (PX, [0034], lines 1-6); 
wherein each of the plurality of pixels comprises a plurality of sub-pixels (each pixel PX as shown in Fig. 1 has sub-pixels PXa and PXb); 
wherein the sub-pixels comprise a first sub-pixel and a second sub-pixel (sub-pixels have first sub-pixel PXa and second sub-pixel Pxb); 
wherein the first sub-pixel has a smaller aperture ratio than that of the second sub-pixel (as can be seen in Fig. 4, the first sub-pixel having pixel electrode 191 has a smaller aperture ratio than the second sub-pixel 191b, which is arranged on both sides of the first sub-pixel).
Lee does not teach pixels having a plurality of sub-pixels of different colors,
Chang teaches pixels having a plurality of sub-pixels of different colors (each color filter 230 may display one of three primary colors such as red, green, and blue) and the sub-pixels of each of the different colors have first sub-pixel and second sub-pixel  (the color filter 230 is formed under the light blocking member 220 and may display one of three primary colors such as red, green, and blue, Fig 7 and 8, which shows a cross sectional view taken along the line VIII-VIII of Fig. 7).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the color filter of Chang to the color filter and display panel of Lee because to provide a display having improved transmittance and aperture ratio and reduced texture, [0008].

As to claim 17, Lee teaches a display panel ([0034], lines 1-2), the display panel comprising a first substrate (110, Fig. 3), the first substrate (110) comprising: a plurality of pixels (PX, [0034], lines 1-6); wherein each of the plurality of pixels comprises a plurality of sub-pixels (each pixel PX as shown in Fig. 1 has sub-pixels PXa and PXb); wherein the sub-pixels comprise a first sub-pixel and a second sub-pixel (sub-pixels have first sub-pixel PXa and second sub-pixel Pxb); wherein the first sub-pixel has a smaller aperture ratio than that of the second sub-pixel (as can be seen in Fig. 4, the first sub-pixel having pixel electrode 191 has a smaller aperture ratio than the second sub-pixel 191b, which is arranged on both sides of the first sub-pixel).
Lee does not teach pixels having a plurality of sub-pixels of different colors,
Chang teaches a display device (liquid crystal display device) and pixels having a plurality of sub-pixels of different colors (each color filter 230 may display one of three primary colors such as red, green, and blue) and the sub-pixels of each of the different colors have first sub-pixel and second sub-pixel  (the color filter 230 is formed under the light blocking member 220 and may display one of three primary colors such as red, green, and blue, Fig 7 and 8, which shows a cross sectional view taken along the line VIII-VIII of Fig. 7).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the color filter of Chang to the color filter and display panel of Lee because to provide a display having improved transmittance and aperture ratio and reduced texture, [0008].
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Pub. No. 2010/0195034) in view of Chang (U.S. Pub. No. 2020/0124926), and further in view of Shimoshikiryoh (U.S. Pub. No. 2010/0103339).
As to claim 12, Lee teaches the first sub-pixel electrode (191a) and the second sub-pixel electrode (191b),
Lee does not teach sub-pixels are connected to identical data line and identical scan line,
Chang teaches sub-pixels are driven by a identical data line and a identical scan line (Fig. 25, the sub-pixels PXa and PXb are driven by identical data line DL and identical scan line GL); 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the pixel connected to identical data lines and identical gate lines of Chang to the color filter and display panel of Lee because to provide a display having improved transmittance and aperture ratio and reduced texture, [0008].
Lee and Chang do not teach a pulldown circuit,
Shimoshikiryoh teaches the first sub-pixel electrode (Fig. 1, the sub-pixel electrode of sub-pixel SP-A) is coupled to a pull-down circuit (circuit comprising of elements CS bus line and capacitor CCS-A) configured to reduce a voltage of the first sub-pixel electrode (The liquid crystal capacitor CLC-A of the first subpixel SP-A is subjected to a voltage pull-up (or pull-down) by the CS bus line CS-A by way of the storage capacitor CCS-A, [0240], lines 1-3).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the pulldown circuit of Shimoshikiryoh to the display device of Lee as modified by Chang because if the electrostatic capacitance values of the storage capacitors CCS-C1 and CCS-C2 are adjusted so that the pull-up (or pull-down) dominates the subpixel SP-C and if the electrostatic capacitance values of the storage capacitors CCS-D1 and CCS-D2 are adjusted so that the pull-down (or pull-up) dominates the subpixel SP-D, subpixels with four different luminances can be obtained. By providing such subpixels with four different luminances in this manner, the viewing angle dependence of the gamma characteristic can be further reduced, [0179], lines 10-20.
As to claim 13, Lee and Chang teach the display panel of claim 1,
Lee and Chang do not mention the pull-down circuit has a capacitor,
Shimoshikiryoh teaches the pull-down circuit comprises a discharge capacitor (as can be seen in Fig. 1 the pull-down circuit comprises of capacitor CCS-A and bus line CS bus line, [0240], lines 1-3).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the pulldown circuit of Shimoshikiryoh to the display device of Lee as modified by Chang because if the electrostatic capacitance values of the storage capacitors CCS-C1 and CCS-C2 are adjusted so that the pull-up (or pull-down) dominates the subpixel SP-C and if the electrostatic capacitance values of the storage capacitors CCS-D1 and CCS-D2 are adjusted so that the pull-down (or pull-up) dominates the subpixel SP-D, subpixels with four different luminances can be obtained. By providing such subpixels with four different luminances in this manner, the viewing angle dependence of the gamma characteristic can be further reduced, [0179], lines 10-20.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Pub. No. 2010/0195034) in view of Chang (U.S. Pub. No. 2020/0124926), and further in view of Chiang (U.S. Patent No. 7,847,773).
As to claim 14, Lee and Chang teach the display panel of claim 1,
Lee and Chang do not teach a primary or secondary sub-pixels,
Chiang teaches the first sub-pixel serves as a secondary pixel (sub-pixel 5030 shown in Fig. 3 is considered as the first pixel having a smaller ratio and is a secondary pixel and only turns on if the second sub-pixel allows), and the second sub-pixel (sub-pixel 5031, Fig. 3) serves as a primary pixel (sub-pixel 5031 is considered as the second pixel and the primary sub-pixel because if sub-pixel 5031 is not activated the first sub-pixel 5030 cannot be activated); wherein the first sub-pixel has a lower brightness than that of the of the second sub-pixel (the sub-pixel 5030 is turned off during the time period t2 and the sub-pixel 5031 is on during the time period t2, therefore because one sub-pixel is primary and the other is secondary it is possible to have one sub-pixel on and the other off, therefore during the timing t2 the first sub-pixel 5030 is off and the second sub-pixel 5031 is on and thus the luminance of the first sub-pixel is lower at zero compared to the luminance of the second sub-pixel, which is above zero).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the pixel structure of Chiang to the display panel of Lee as modified by Chang because to provide a display with a wide view angle, col. 1, lines 54-55).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Pub. No. 2010/0195034) in view of Chang (U.S. Pub. No. 2020/0124926), and further in view of Shimoshikiryoh (U.S. Pub. No. 2010/0103339) and Watanabe (U.S. Pub. No. 2020/0312238).
As to claim 15, Lee teaches the first sub-pixel electrode (PXa) and the second sub-pixel electrode (PXb, Fig. 1) are driven by a identical scan line (the first and second sub-pixels of PXa and PXb are driven by the same scan line GL), and wherein the first sub-pixel electrode and the second sub-pixel electrode are respectively coupled to two different data lines (Fig. 1, the two sub-pixels PXa and PXb are connected to two different data lines DLa and DLb), 
Lee and Chang do not teach a pulldown circuit
Shimoshikiryoh teaches the first sub-pixel electrode (Fig. 1, the sub-pixel electrode of sub-pixel SP-A) is coupled to a pull-down circuit (circuit comprising of elements CS bus line and capacitor CCS-A) configured to reduce a voltage of the first sub-pixel electrode (The liquid crystal capacitor CLC-A of the first subpixel SP-A is subjected to a voltage pull-up (or pull-down) by the CS bus line CS-A by way of the storage capacitor CCS-A, [0240], lines 1-3).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the pulldown circuit of Shimoshikiryoh to the display device of Lee as modified by Chang because if the electrostatic capacitance values of the storage capacitors CCS-C1 and CCS-C2 are adjusted so that the pull-up (or pull-down) dominates the subpixel SP-C and if the electrostatic capacitance values of the storage capacitors CCS-D1 and CCS-D2 are adjusted so that the pull-down (or pull-up) dominates the subpixel SP-D, subpixels with four different luminances can be obtained. By providing such subpixels with four different luminances in this manner, the viewing angle dependence of the gamma characteristic can be further reduced, [0179], lines 10-20.
Lee, Chang, and Shimoshikiryoh do not teach the two data lines have identical data signal,
Watanabe teaches the two different data lines being configured to receive the identical data signals (the sub-pixels 10[k,n] and 10[k,n+1] are connected to two different data lines 124[n] and 124[n+1], wherein as can be seen in Fig. 2A or 2B, the data line signals are the same, therefore the two different data lines receive the same data signals); 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the display panel structure of Watanabe to the display panel of Lee as modified by Chang and Shimoshikiryoh because to provide a display with low power consumption, and highly reliable display device, [0021], lines 1-4.

Allowable Subject Matter
Claim 16 is allowed.
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is objected to because the prior art references do not teach the first and second electrodes having first and second trunk that divides the sub-pixel combined with a ratio of a horizontal projection area of the first trunk and the plurality of first branches to a total area of the first sub-pixel electrode, is greater than a ratio of a horizontal projection area of the second trunk and the plurality of second branches to a total area of the second sub-pixel electrode. 
Claim 16 is allowed because the prior art references do not teach the horizontal trunk of the second trunk along with second branches that are uniformly arranged in the alignment domains of the second sub-pixel electrode and wherein the second horizontal trunk and the second vertical trunk divide the second sub-pixel electrode into four alignment domains; wherein the first horizontal trunk has a greater width than that of the second horizontal trunk, the first vertical trunk has a greater width than that of the second vertical trunk, and wherein a ratio of a horizontal projection area of the first trunk to a total area of the first sub-pixel electrode is greater than a ratio of a horizontal projection area of the second trunk to a total area of the second sub-pixel electrode.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hsieh (U.S. Pub. No. 2012/0120117) teaches a driving method of a display device.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691